Citation Nr: 0509772	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-33 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits in excess of $162.97.


REPRESENTATION

Appellant represented by:	Amado S. Sandel, Jr., Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to June 1942 and was a prisoner of war of the 
Japanese Army from April to June in 1942.  He died in May [redacted], 
2002, and the appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 notification letter 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
the January 2003 letter, the RO authorized a payment of 
$147.00 in accrued benefits.  In July 2003, this amount was 
adjusted upwards to $162.97, following a revised computation.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  Expenses repayable to the appellant for medical, funeral, 
and burial expenses totaled $470.53, and she had been 
separately paid $300.00 as a nonservice-connected burial and 
plot/interment allowance and has received $162.97 in accrued 
benefits as of the present date.


CONCLUSION OF LAW

The criteria for entitlement to additional accrued benefits 
in the amount of $7.56, but no more than $7.56, have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 51.07, 5121 (West 2002); 38 
C.F.R. §§ 3.159, 3.1000, 3.1003 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, there is no indication of 
additional medical records, or other evidence, that the RO 
should have obtained at this time.  Given that this case 
concerns the computation of a monetary amount and does not 
turn on medical evidence, such as a medical opinion based on 
a claims file review, no such development is warranted at the 
present time.

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in a letter issued in September 2002.  
By this letter, the RO also notified the appellant of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the appellant was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

In this case, the September 2002 VCAA letter concerned the 
appellant's burial benefits claim and not the issue which is 
the subject of the present appeal.  The question of whether a 
further VCAA letter for such "downstream" issues is 
required was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  In this case, a Statement of the Case was subsequently 
issued in July 2003, and the Board therefore finds no 
procedural deficiencies under 38 U.S.C.A. § 5103(a).

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the appellant was notified of VA's duties under the 
VCAA prior to the appealed rating decision.  Moreover, the RO 
has taken all necessary steps to both notify the appellant of 
the evidence needed to substantiate her claim and assist her 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the appellant will result from an 
adjudication of her claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Applications for accrued 
benefits must be filed within one year after the date of the 
veteran's death.  Except as otherwise provided, periodic 
monetary benefits to which a veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such veteran, be paid to the living person first listed 
as: (1) (i) his or her spouse, (ii) his or her children (in 
equal shares), (iii) his or her dependent parents (in equal 
shares) or the surviving parent; (2) upon the death of a 
surviving spouse, to the veteran's children; and, (3) upon 
the death of a child, to the surviving children of the 
veteran entitlement to death pension, compensation, or 
dependency and indemnity compensation.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(a)(1-3).  In all other cases, only so much 
of the accrued benefits may be paid as may be necessary to 
reimburse the person who bore the expense of the last 
sickness or burial.  38 C.F.R. § 3.1000(a)(4).  Applications 
for accrued benefits must be filed within one year after the 
date of the veteran's death.  38 C.F.R. § 3.1000(c).

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned to the 
issuing office and cancelled.  The amount represented by the 
returned check shall be payable to the living person or 
persons in the order of precedence listed in 38 C.F.R. 
§ 3.1000(a), except that the total amount shall not include 
any payment for the month in which the payee died, and 
payments shall be limited to the amount necessary to 
reimburse such persons for the expenses of last sickness 
and/or burial.  38 C.F.R. § 3.1003(a).

In the present case, the veteran, who was entitled to a total 
disability evaluation based upon individual employability at 
the time of death, died on May [redacted], 2002.  The appellant's 
claim for burial and plot allotment/interment allowance was 
received in August 2002.  In September 2002, the RO granted 
this allowance in the amount of $300.00.

Enclosed with her August 2002 application, the appellant 
provided copies of several receipts.  A hospital bill 
reflects charges of 7,562.10 in Philippine pesos (PHP) 
pending at the date of the veteran's death.  A cemetery bill, 
dated on May 7, 2002, indicates charges of PHP 500.  
Additionally, a funeral home bill, dated on May 9, 2002, 
reflects charges of PHP 15,400.  

Converted into American dollars, and utilizing the exchange 
rates from the dates that the noted bills were due (which are 
slightly different than the rates incorporated by the RO), 
the appellant's charges come to $151.85 for medical expenses 
(based on $1 equaling PHP 49.8 on May [redacted], 2002), $10.06 for 
cemetery expenses (based on $1 equaling PHP 49.7 on May 7, 
2002), and funeral home expenses of $308.62 (based on $1 
equaling PHP 49.9 on May [redacted] 2002).  In short, the appellant 
had $151.85 in medical expenses and $318.68 in funeral and 
burial expenses.  After deducting the $300 already paid for 
burial and plot allotment/interment allowance, the total 
payment due to the appellant is $170.53.   This amount 
exceeds the RO's determined amount of $162.97, and, as such, 
the criteria for entitlement to additional accrued benefits 
in the amount of $7.56, but no more than that amount, have 
been met.  To that extent, the appeal is granted.  


ORDER

Entitlement to additional accrued benefits in the amount of 
$7.56 is granted.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


